Case 3:17-cv-00601-MHL Document 88-4 Filed 03/29/19 Page 1 of 3 PageID# 1290




                    EXHIBIT THREE




                                     45
Case 3:17-cv-00601-MHL Document 88-4 Filed 03/29/19 Page 2 of 3 PageID# 1291



       goootnan eonca naocsr




          Does Sweigeffs EVL BAT CAVE Ethical Hack Hide DeConto's Wtongful Pentagon Death? with Davkl
          Hawkins




                                                                                                                                                                       I*   ■ p"

          Scrtamad frm on Ptb IS. SOtd
          Oei*<Si»eigrte$#pro#epUiclgw» HtmiltaaflMyvWoob^oodcwttcoTMiwrtnocotfitctfTwtpciiacl ftiiioffunj v»notaaipacttq<acoalmodtoandlac»notogy.   is an auChor of
           ■ndOMwatobaantapartagicaihacliaf Nmiaf.W»aaic»andhauui»jBtaiiaaira«<M»<0'^f'g*>w tsBpenMattiatalegilmeia'Wieirhaek.ootidbaanunbfalaoparaionlaramera
           anaak n rigK bthwa gtangwt? Wotid haavtn toowr Itftshad occuiad Dairtd I laatji'ijjefcia rna apain taaic^ian »a ■taBioeo ^tWa pcsaftWy




 Streamed live on Feb 15, 2019
 David Sweigert is a prolific public figure. He makes daily video broadcasts commenting on
 the current political climate and various aspects of social media and technology. He is an
 author of "ethical" hacking manuals and claims to be an expert ethical hacker himself.
 His ethics and his competence are in question however. Is it possible that a legitimate
 "ethical" hack, could be an umbrella operation for a more sinister hacker to sneak in
 right behind Sweigert? Would he even know if this had occurred. David Hawkins joins me
 again to explore the likelihood of this possibility.

 Watch this afternoon's full episode on Patreon and SubscribeStar

 http://www.patreon.com/crowdsourcethe...
 https://www.subscribestar.com/crowdso...
 https ://www.patreon.coni/reverseCSIsto...




                     Internet URL: https://www.voutube.com/watch?v= 1 rxfDQfa0i4&t=2s


                                                                                                           46
Case 3:17-cv-00601-MHL Document 88-4 Filed 03/29/19 Page 3 of 3 PageID# 1292



  goooman eaiKzi nacxer




                                                                                                                                    -iff j!




      Can Simulation Hacking IT Guru Sweigert Explain BAE's Bit Spread 9/11? With David Hawkins
               Jcaon Ooodmin


                                                                                                                                  3,588 views
                                                                                                                                         flu


      Strotmtd ivt on I4ar 1.2010
      David conBnms to t3^<Of»ttioc«po6B3tso>oS.KIT.c«mnd»opcMib»iyOtttcCftic»ih»elclngcouMoomprowiieBAEBtt«OfCflgnoiM*^"otegy-
      Watch tocto)^ U «piMdt on Pitrton and DuteoribfStar

                                                                                         nuaw uoRE




Streamed live on Mar 1,2019
 David continues to explore the capabilities of a S.H.l.T. guru and the possibility that ethical hacking could
compromise BAE Bit spreading technology.

Watch today's full episode on Patreon and SubscrlbeStar

 http://www.patreon.com/crowdsourcethe.
 https://www.subscribestar.com/crowdso..
 https://www.patreon.com/reverseCSIsto..




                     Internet URL: https.7/www.voutube.com/watch?v=7J2IhvrT4PO&t=12s




                                                                                         47
